Exhibit ARTICLES OF INCORPORATION OF SAGE INTERACTIVE, INC. The undersigned who, if a natural person, is eighteen years of age or older, hereby establishes a corporation pursuant to the Nevada Revised Statutes and adopts the following Articles of Incorporation: ARTICLE I Name The name of the corporation is: Sage Interactive, Inc. ARTICLE II Purposes and Powers The corporation shall have and may exercise all of the rights, powers and privileges now or hereafter conferred upon corporations organized under the laws of Nevada.
